Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 1 of 21 PageID #: 95




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
                       v.                              )      No.   4:19 CR 488 SRC/JMB
                                                       )
LISA HURLEY,                                           )
                                                       )
               Defendant.                              )


                   RESPONSE TO MOTION TO SUPPRESS EVIDENCE

        COMES NOW the United States of America, by and through Jeffrey B. Jensen, the United

States Attorney for the Eastern District of Missouri and Thomas J. Mehan, Assistant United States

Attorney for said district, and files this response to the Motion to Suppress Evidence.

   I.        INTRODUCTION

        As to Count One, Hurley seeks to suppress two firearms arguing that: 1) the arresting

officers must have acted with an objectively reasonable reliance on the information in the

“wanted;” and 2) that the officer who issued the “wanted” must have had reasonable suspicion and

probable cause that Hurley committed a crime.        The argument fails as the arresting officer had

knowledge of basis of the “wanted” and the detective who issued the “wanted” did so having

reasonable suspicion and probable cause that she committed a crime and the arresting officers

relied on that information to detain her.   Further, shortly after being detained on the “wanted”,

the officers observed the commission of a completely separate crime, the possession by a felon of

a firearm.

                                                 1
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 2 of 21 PageID #: 96




         As to Count Two, Hurley seeks the suppression of evidence seized arguing that the

protective sweep of the residence when she was arrested on a warrant, exceeded the scope of the

arrest warrant.   This argument fails as the officer conducting a valid protective sweep saw in plain

view evidence of an immediate incriminating nature.

   II.      FACTS

   A. The Homicide Investigation and Basis for the Wanted

         On January 15, 2019, members of the Homicide Unit of the St. Louis Metropolitan Police

began an investigation into the shooting death of NP, which occurred near the intersection of Carter

and Marcus Avenues.      That day police interviewed the two witnesses, ES and AB, who drove NP

to the hospital after the shooting. They said that received a call that NP had been shot and drove

to his location, near the intersection of Carter and Shreve. On the way to NP’s location, they

passed Hurley’s place of business and saw a man with a long rifle and a female in front. The female

was screaming.     During the drive to the hospital, NP told both, ES and AB that the “bitch at the

store shot me”.

         During the subsequent investigation, SM was interviewed and told police that the day of

the murder of NP, she was getting groceries out of her car, which was parked between Hurley’s

place of business and the location where NP was eventually picked-up by ES and AB.               She

noticed a man running past, limping and holding his side.       She thought it was NP.     She then

looked in the direction NP came from and recognized Hurley standing in front of her business, at

Marcus and Carter, waiving a firearm in the air screaming “that is what the f*ck he gets”.       She

thought Hurley, while in a rage, was chasing NP.      SM identified Hurley from a photo spread as


                                                  2
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 3 of 21 PageID #: 97




the owner of the business and the individual she saw standing in front waiving the firearm and

screaming.

       Based upon that information, on April 24, 2019, the Homicide Detective entered Hurley as

“wanted” for murder and armed criminal action. As is typical of the interaction of these units, he

enlisted officers assigned to the Intelligence Unit in locating violent defendants wanted for murder.

In order to assist them in apprehending the Defendant, member of the Intelligence Unit were

briefed on the investigation, albeit her identification by the witness waiving the firearm in the air.

Their investigation began immediately.

   B. The arrest on May 8, 2019, Seizure of Firearms and Statements

       On May 8, 2019, the Intelligence Unit conducted surveillance and saw Hurley exit her

residence and enter her car while carrying a red and white book bag.       They followed her to her

place of business at the corner of Marcus and Carter.      She entered, carrying the red and white

book bag.    When the officers entered, Hurley was standing near the checkout counter, she was

detained on the murder wanted, a warrantless arrest.        There were at least two others in the

business. Due to the nature of the wanted and that, Hurley was seen waiving a firearm in the air

and the presence of others in the business; one officer conducted a protective sweep for the

officers’ protection.   He found no other people and seized nothing. He saw a red and white bag

but ignored it. He returned to the front of the store where Hurley was in custody and she told the

officers that she had recently been in an accident and needed her medication, which she said was

in her bag.1 Hearing her request, the officer who conducted the protective sweep said that he had


1 Hurley was wearing a neck brace.

                                                  3
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 4 of 21 PageID #: 98




seen the red and white bag.    One would not expect the police to ignore even a suspect’s need of

medicine.   Public policy and interests would expect law enforcement to assist in obtaining her

medicine as they could see her wearing a neck brace.    He then went to retrieve her medicine from

her bag at her request. That is when he saw the two firearms sticking out of the bag and seized

them knowing she was a convicted felon.     Within minutes of Hurley’s detention on the “wanted”,

the police told her that she was under arrest for the possession of the firearms as a convicted felon

committed in their presence.

       After being advised of her Miranda rights, Hurley admitted at the scene and in a subsequent

police interview with the Homicide Unit at the station to the possession of those firearms.

   C. The arrest on June 25, 2019, Protective Sweep and Seizure of a Firearm

   On June 25, 2019, at 6:50 in the morning, some of the same members of the same Unit were

in possession of an arrest warrant issued for the possession of the firearms Hurley possessed in

May. The officers knew that Hurley was a suspect in a fatal shooting, in which she was standing

with another male with a firearm, waiving her firearm in the air on a public street. They also

knew that within the past month she possessed two firearms at her place of business that she had

in her bag when she left her residence, the location of this protective sweep.

   The officers responded to her residence and knocked on the door. Hurley answered the door

wearing pajamas. She was taken into custody at the front door. Knowing she was going to be

booked again, she asked for clothing.       Officers, wanting to obtain clothing for Hurley, and

otherwise secure the residence upon her arrest, and to ensure their own safety, conducted a cursory

protective search of the residence. Again, for officer safety and prior to letting her get clothing


                                                 4
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 5 of 21 PageID #: 99




or obtaining clothing for her, a protective sweep was conducted to make there were no other

suspects who could harm them, children present or any other person in need that may have to be

dealt with and to turn the house over to someone.     During the sweep, the officers saw suspected

narcotics and a 12-gauge shotgun, which they seized.      The officers retrieved clothing for her at

her request and ergo would have inevitably seen the items seized.

    III.      ARGUMENT

    A. The Wanted Was Supported by Probable Cause and the Officers Developed
       Additional Independent Probable Cause on May 8, When Defendant Was in
       Possession of Firearms.

                  1.   The Wanted Was Supported by Probable Cause

    The presence of the officers at Hurley’s place of business was lawful and her brief detention

based on that “wanted” was based upon probable cause.          Investigators had probable cause to

believe Hurley committed a murder.      Objectively speaking, investigators also probable cause to

arrest Hurley for exhibiting a firearm in an angry or threatening manner for the events that occurred

in front of her store as detailed above. The observation of the ongoing commission of a crime on

May 8, 2019, felon in possession of firearms, supported continued detention and her subsequent

arrest for that crime.

           “The Fourth Amendment protects individuals against unreasonable searches and seizures

by the government.” United States v. Williams, 521 F.3d 902, 905 (8th Cir. 2008) (citing Minnesota

v. Carter, 525 U.S. 83, 88 (1998)). It is well established, however, that a warrantless arrest of an

individual in a public place upon probable cause does not violate the Fourth Amendment. United

States v. Watson, 423 U.S. 411, 423-24, 96 S. Ct. 820 (1976). The United States Supreme Court


                                                 5
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 6 of 21 PageID #: 100




 has recognized that to require a “magistrate’s review of the factual justification prior to any arrest

 . . . would constitute an intolerable handicap for legitimate law enforcement.” Gerstein v. Pugh,

 420 U.S. 103, 113, 95 S. Ct. 854, 862 (1975) (noting that the Court “has never invalidated an arrest

 supported by probable cause solely because the officers failed to secure a warrant.”). Indeed, law

 enforcement officers make probable cause determinations without the aid of a magistrate judge on

 a daily basis.

         It is equally settled that an officer may affect an arrest or conduct a Terry stop based on

 information received from another officer. The appropriateness of an arrest made on the basis of

 information received through police channels was first addressed by the Supreme Court in

 Whiteley v. Warden, 401 U.S. 560, 91 S. Ct. 1031, 28 L.Ed.2d 306 (1971). In Whiteley, a Wyoming

 county sheriff obtained an arrest warrant for a person suspected of a burglary and issued a message

 through a law enforcement radio network describing only the suspect, his car, and the property

 taken. Id. at 563. Having heard the broadcast, an officer in another jurisdiction stopped the suspect

 and searched his car. Id. The Supreme Court ultimately concluded that the sheriff who obtained

 the warrant lacked probable cause and, thus, the evidence seized during the search by the arresting

 officer should be suppressed. Id. at 568. More importantly, however, the Supreme Court’s decision

 in Whiteley made clear that an arresting officer may rely on a police communication when effecting

 an arrest, so long as the communication possessed probable cause, even though the arresting officer

 was unaware of the specific facts that established probable cause.     Id. at 568.

         Thereafter, in United States v. Hensley, 469 U.S. 221, 105 S. Ct. 675 (1985), the Supreme

 Court extended the holding in Whiteley to situations in which an officer effects a Terry stop, rather


                                                   6
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 7 of 21 PageID #: 101




 than an arrest, on the basis of information received from another police officer or department. In

 Hensley, a police officer conducted a traffic stop of the defendant’s vehicle pursuant to a flyer,

 issued by another police department, stating that Hensley was wanted for investigation of an

 aggravated robbery. Id. at 223. The wanted flyer was based on information from an informant that

 Hensley was the getaway driver during an armed robbery in St. Bernard, Ohio. Id. While the officer

 in a nearby jurisdiction in Kentucky who conducted the traffic stop was unaware of the

 circumstances surrounding the robbery, he was made aware by his fellow officers of the existence

 of the wanted that had been received via teletype. Id.

        Hensley moved to suppress handguns subsequently seized from his vehicle arguing that

 the Kentucky police officer stopped him in violation of the Fourth Amendment. Id. at 226.

 Specifically, Hensley argued that the stop was unconstitutional because (1) the crime being

 investigated was not imminent or ongoing, but rather was already completed; and (2) the “wanted

 flyer” was insufficient to create a reasonable suspicion that he had engaged in criminal     activity.

 Id.

        Rejecting both of Hensley’s arguments, the Supreme Court first held: [W]here police have

 been unable to locate a person suspected of involvement in a past crime, the ability to briefly stop

 that person, ask questions, or check identification in the absence of probable cause promotes the

 strong government interest in solving crimes and bringing offenders to justice. Restraining police

 action until after probable cause is obtained would not only hinder the investigation, but might

 also enable the suspect to flee in the interim and to remain at large. Particularly in the context of

 felonies or crimes involving a threat to public safety, it is in the public interest that the crime be


                                                   7
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 8 of 21 PageID #: 102




 solved and the suspect detained as promptly as possible. The law enforcement interests at stake in

 these circumstances outweigh the individual’s interest to be free of a stop and detention that is no

 more extensive than permissible in the investigation of imminent or ongoing crimes. Id. at 229

 (emphasis added). In other words, the “justification for a stop did not evaporate when the armed

 robbery was completed.” Id. at 234.

         The Supreme Court next addressed the officer’s reliance on the bulletin to conduct the

 Terry stop, holding that “if a flyer or bulletin has been issued on the basis of articulable facts

 supporting a reasonable suspicion that the wanted person has committed an offense, then reliance

 on that flyer or bulletin justifies a stop to check identification, to pose questions to the person, or

 to detain the person briefly while attempting to obtain further information. Id. at 232 (internal

 citations omitted). As a result, the Supreme Court instructed that “[i]t is the objective reading of

 the flyer or bulletin that determines whether other police officers can defensibly act in reliance on

 it.” Id. at 233.

         As the Supreme Court in Hensley acknowledged, the Whiteley decision supports the

 proposition that had the officer who issued the radio bulletin possessed probable cause for arrest,

 then the arresting officer “could have properly arrested the defendant even though they were

 unaware of the specific facts that established probable cause.” Hensley, 105 S.Ct. 230-31 (citing

 United States v. Maryland, 479 F.2d 566, 569 (5th Cir. 1973)).

         In other words, at no point did the Supreme Court differentiate between an arrest and a

 Terry stop, other than with respect to the level of suspicion required. The law enforcement officer’s

 actions simply must not be “more extensive than permissible.” Hensley, 469 U.S. at 229 (emphasis


                                                   8
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 9 of 21 PageID #: 103




 added).

           Not surprisingly, other circuit courts of appeal have extended the holdings in Whiteley and

 Hensley to situations involving the arrest or search by one officer based on another officer’s

 probable cause. For example, in United States v. Celio, 945 F.2d 180 (7th Cir. 1991), the Illinois

 State Police (“ISP”) pulled over and arrested the defendant and searched his vehicle at the request

 of the Drug Enforcement Administration (“DEA”). At the time of the arrest, the DEA had

 communicated to the ISP only that the agents suspected drug-trafficking, but none of the facts

 forming the basis for that conclusion.     Id. at 183.

           Affirming the district court’s denial of the defendant’s motion to suppress, the Seventh

 Circuit reasoned that the case paralleled Hensley in two respects: “[t]he police action was based

 entirely on a request from a different jurisdiction that the subject be apprehended, and the

 representation involved only a generalized statement without the factual details in which the

 suspicion was rooted.” Id. Recognizing the “importance of coordinated law enforcement

 activities,” the court upheld the search after finding that the DEA had probable cause to support

 the ISP’s arrest and search, even though the details supporting the probable cause finding had not

 been communicated to the ISP.       Id. 183-84; see also United States v. Rodriguez-Rodriguez, 550

 F.3d 1223 (10th Cir. 2008) (holding that “[i]n the ordinary case involving reliance on an alert

 issued by an officer with firsthand knowledge, the court analyzes whether the issuing officer had

 reasonable suspicion to support a stop or probable cause to support an arrest”).

           The Missouri state courts also have upheld arrests based on a wanted bulletin. In United

 States v. Pate, 469 S.W.3d 904 (E.D. Mo. 2015), a detective with the University City, Missouri,


                                                    9
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 10 of 21 PageID #: 104




  police department put out a “wanted” for the defendant after he was identified as one of two

  individuals who had committed an armed robbery. Almost four months later, the defendant was

  arrested by police officers in Cuba, Missouri, and transported back to University City. Id. at 907.

  The following day, the officer who put out the wanted interviewed the defendant. Id. at 907.

  Despite the defendant admitting nothing, the detective then sought a warrant for the defendant’s

  arrest and charges followed.    Id.

         Similar to Hurley, the defendant in Pate argued that the trial court should have suppressed

  his statements because his warrantless arrest in Cuba, Missouri, violated his Fourth Amendment

  rights in that it was based only upon a “wanted,” rather than a warrant for his arrest. Id. at 910.

  Rejecting the defendant’s argument, the court first acknowledged that the “wanted” was “a way to

  inform other police officers that [d]efendant was involved in a robbery, and it gave other police

  officers authority to arrest [d]efendant if they encountered him.” Id. at 910. The court then held

  that the necessary inquiry is not “whether there was a warrant or whether there was time to get

  one, but whether there was probable cause for the arrest.” Id. (quoting United States v. Watson,

  423 U.S. 411, 417, 96 S.Ct. 820 (1976)). In performing that analysis, the court explained:

  The information supporting probable cause must be known to the officers before the arrest. It may

  be made up of the collective knowledge and the facts available to all of the officers participating

  in the arrest; the arresting officer does not need to possess all of the available information.

         Moreover, information supplied by one police department can provide the probable cause

  for an officer in another police department to make an arrest. Radio bulletins, telephone calls,

  computer records, and police flyers have all been upheld as permissible means of authorizing


                                                   10
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 11 of 21 PageID #: 105




  officers to arrest, so long as the individual officer disseminating the information had probable

  cause to arrest at that time.

          In such a case, the State must show that the officer who provided the information had

  probable cause that would have enabled the officer to make the arrest himself. If it is later apparent

  that the officer requesting assistance in arresting the accused did not have probable cause for the

  arrest, evidence obtained incident to the arrest may be suppressed. Id. at 910-11 (internal citations

  and quotation marks omitted). The court then concluded that because the University City detective

  had sufficient evidence that probable cause existed for the defendant’s arrest, the defendant’s arrest

  in Cuba, Missouri, based solely on the wanted bulletin, was lawful.      Id. at 912.

          While this Court is not bound by the opinions of the Missouri Court of Appeals, it certainly

  can look to state court decisions for insight. See, e.g., United States v. Blakeney, No. 16-3945,

  2017 WL 6273827 at * 2 n. 3 (8th Cir. Dec. 11, 2017) (citing Pate for the proposition that “a

  ‘wanted’ provides authority for an arrest but differs from an arrest warrant because it is not a

  statement of probable cause signed by a judge”).

          The warrantless arrest for the murder charge was based upon probable cause as previously

  discussed in Section II and will be restated here.

          On January 15, 2019, members of the Homicide Unit of the St. Louis

          Metropolitan Police began an investigation into the shooting death of NP, which

          occurred near the intersection of Carter and Marcus Avenues.       That day police

          interviewed the two witnesses, ES and AB, who drove NP to the hospital after

          the shooting. They said that received a call that NP had been shot and drove to


                                                   11
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 12 of 21 PageID #: 106




        his location, near the intersection of Carter and Shreve.     On the way to locate

        NP, they passed Hurley’s place of business and saw a man with a long rifle and a

        female in front. The female was screaming.      During the drive to the hospital, NP

        told both, ES and AB that the “bitch at the store shot me”.

        During the subsequent investigation, SM was interviewed and told police that the

        day of the murder of NP, she was getting groceries out of her car, which was

        parked between Hurley’s place of business and the location where NP was

        eventually picked-up by ES and AB.       She noticed a man running past, limping

        and holding his side.   She thought it was NP.     She then looked in the direction

        NP came from and recognized Hurley standing in front of her business, at Marcus

        and Carter, waving a firearm in the air screaming “that is what the f*ck he gets”.

        She thought Hurley, while in a rage, was chasing NP.          SM identified Hurley

        from a photo spread as the owner of the business and the individual she saw

        standing in front waiving the firearm and screaming.

        Based upon that information, on April 24, 2019, the Homicide Detective entered

        Hurley as “wanted” for murder and armed criminal action. As is typical of the

        interaction of these units, he enlisted officers assigned to the Intelligence Unit in

        locating violent defendants wanted for murder.         In order to assist them in

        apprehending the Defendant, member of the Intelligence Unit were briefed on the

        investigation, albeit her identification by the witness waiving the firearm in the

        air.   Their investigation began immediately.


                                                 12
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 13 of 21 PageID #: 107




         The manner in which probable cause is determined is the same in both probable cause for

  arrest and probable cause for a search warrant. The quantum of evidence needed to meet this

  probable cause standard has been addressed by the Supreme Court on numerous occasions:

         In dealing with probable cause, as the very name implies, we deal with probabilities.
         These are not technical; they are factual and practical considerations of everyday life upon
         which reasonable and prudent men, not legal technicians, act. Brinegar v. United States,
         338 U.S. 160, 176 (1949).

         Probable cause is a Afluid concept turning on the assessment of probabilities in a particular

  factual contextBnot readily or even usefully reduced to a neat set of legal rules. See Illinois v.

  Gates, 462 U.S. 213, 232 (1983). Further, probable cause in an affidavit Amust be weighed not in

  terms of library analysis by scholars, but as understood by those versed in the field of law

  enforcement.@ Illinois v. Gates, supra, at 232. Probable cause may be based on the totality of

  the circumstances present. All that need be shown for probable cause to arrest is that a Afair

  probability@ exists that a crime has been committed and that the defendant committed the crime.

  See Illinois v. Gates, supra, at 238; United States v. Allen, 297 F.3d 790, 794 (8th Cir. 2002); United

  States v. Gabrio, 295 F.3d 880, 882, 883 (8th Cir. 2002).

         The facts set forth above, including N.P.’s statement to the effect that “the bitch at the store

  shot me,” and the witness statement identifying Hurley as being outside the store after N.P. was

  shot, in a rage, waving a pistol and stating words to the effect that “that is what the f*ck he gets,”

  overwhelmingly establishes probable cause based upon “factual and practical considerations of

  everyday life upon which reasonable and prudent men, not legal technicians, act.”       The homicide

  investigation established probable cause to believe Hurley committed the murder of N.P.           The

  homicide unit immediately enlisted the Intelligence Unit to assist in the apprehension of Hurley

                                                   13
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 14 of 21 PageID #: 108




  based upon this well-established probable cause.

         Moreover, in addition to establishing probable cause to arrest defendant for murder, the

  facts viewed objectively also establish probable cause to arrest for unlawful use of a weapon,

  exhibiting, under Missouri law. Missouri Revised Statute § 571.030.1(4) states that, “A person

  commits the offense of unlawful use of a weapon …. If he or she knowingly: (4) Exhibits, in the

  presence of one or more persons, any weapon readily capable of lethal use in an angry or

  threatening manner.” This offense is a class E felony pursuant to 571.030.8(1). That the

  Homicide Detective only issued a wanted for murder first degree and armed criminal action does

  not mitigate the existing probable cause that also existed in relation to exhibiting a firearm in an

  angry or threatening manner. The Supreme Court has “never held….that an officer’s motive

  invalidates objectively justifiable behavior under the Fourth Amendment…we have repeatedly

  held and asserted the contrary.” Whren v. U.S., 517 U.S. 806, 812 (1996). Conversely, the

  Supreme Court has expressly stated that:

         Subjective intent alone…does not make otherwise lawful conduct illegal or
         unconstitutional…. [T]he fact that the officer does not have the state of mind which is
         hypothecated by the reasons which provide the legal justification for the officer’s action
         does not invalidate the action taken as long as the circumstances, viewed objectively, justify
         that action. Id. at 813 (emphasis added) (citations omitted).

  As described above, in addition to having probable cause to believe that defendant committed

  murder, there was also probable cause to believe defendant exhibited a firearm in an angry or

  threatening manner as the investigation established as much when she displayed the firearm in

  front of the store on January 15, 2019.




                                                  14
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 15 of 21 PageID #: 109




                 2.    The Seizure of the Firearms On May 8 Was Reasonable Under the Plain
                      View Doctrine.

         As to the particular seizure of the firearms on May 8, the plain view doctrine permits law

  enforcement officers to seize without a warrant when (1) The officer did not violate the Fourth

  Amendment in arriving at the place from which the evidence could be plainly viewed, (2) the

  object=s incriminating character is immediately apparent, and (3) the officer had a lawful right of

  access to the object itself. United States v. Weinbender, 109 F. 3d 1327, 1330 (8th Cir. 1997.

         There was no Fourth Amendment violation as the officers lawfully arrived at her place of

  business, they had a lawful access to the object when Hurley asked the officers to get her medicine

  from her bag, and their observation of a convicted felon with firearms in her purse was immediately

  apparent.

         Weinbender has been satisfied. The seizure of the firearms is reasonable under the plain

  view doctrine. Consistent with cases in which an arrested person requests clothing, infra, the

  officers acted reasonably when they responded to Hurley’s request to obtain her medication, which

  put them in a position to observe the firearms that were visible in her purse. To the extent officers

  conducted a protective sweep, they were justified in doing so pursuant to the facts set forth above,

  and the authority set forth below.

         Additionally, whether or not a protective sweep was conducted, the firearms would have

  been inevitably discovered because Hurley asked the officers for her medication and directed them

  to its location which led the officers to the firearms. Public police and good police practice would

  commend the police to provide medicine a suspect asks for especially when they observed Hurley



                                                  15
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 16 of 21 PageID #: 110




  wearing a neck brace. 2 Under the inevitable discovery doctrine, “if the prosecution can establish

  by a preponderance of the evidence that the information, otherwise to be suppressed under the

  exclusionary rule, ultimately or inevitably would have been discovered by lawful means, then the

  exclusionary rule does not apply.” United States v. James, 353 F.3d 606, 616–17 (8th Cir. 2003)

  (citing Nix v. Williams, 467 U.S. 431, 444 (1984).

     B. The Firearm and Evidence Seized on June 25, Are Admissible Because as the Police
        Were Conducting a Reasonable Protective Sweep and Hurley Asked for Clothing to
        Wear Which Would Have Led to the Inevitable Discovery of the Firearm.

         “The right of the people to be secure in their persons, houses, papers, and effects, against

  unreasonable searches and seizures, shall not be violated….” U.S. CONST.              AMEND.    IV.

  “[S]earches conducted outside the judicial process, without prior approval by judge or magistrate,

  are per se unreasonable under the Fourth Amendment–subject only to a few specifically

  established and well delineated exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967).

         Initial entry into Hurley’s Residence is governed by the arrest warrant exception to the

  search warrant requirement. “[F]or Fourth Amendment purposes, an arrest warrant founded on

  probable cause implicitly carries with it the limited authority to enter a dwelling in which the

  suspect lives when there is reason to believe the suspect is within.” United States v. Glover, 746

  F.3d 369, 373 (8th Cir. 2014) (citing Payton v. New York, 445 U.S. 573, 603 (1980)).

         The Fourth Amendment permits protective sweeps of areas beyond the space “immediately




  2 The Government has not been able to find a case addressing a medicine exception analogous
  to the “clothing exemption discussed in Section III B later but refers this court the reasoning
  therein.

                                                 16
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 17 of 21 PageID #: 111




  adjoining the place of arrest” when there exist “articulable facts which, taken together with the

  rational inferences from those facts, would warrant a reasonably prudent officer in believing that

  the area to be swept harbors an individual posing a danger to those on the arrest scene.” Maryland

  v. Buie, 494 U.S. 325, 334, 110 S.Ct. 1093, 108 L.Ed.2d 276 (1990); see United States v. Davis,

  471 F.3d 938, 944 (8th Cir. 2006) (“A protective sweep may be executed after an arrest if there is

  a reasonable possibility that other persons may be present on the premises who pose a danger to

  the officers.”).   There is no Fourth Amendment violation when a protective sweep of the home is

  supported by a reasonable suspicion that other persons may have been hiding therein.

          The officers knew that Hurley was a suspect in a fatal shooting, in which she was standing

  with another male with a firearm, waving her firearm in the air on a public street and that she was

  being arrested for possessing two firearms from the previous month from her bag, which she

  carried from the same residence that she was now being arrested in.

          The officers’ brief, reasonably based protective sweep thus did not violate Hurley's Fourth

  Amendment rights. See Davis, 471 F.3d at 945 (upholding protective sweep because the officers’

  knowledge of defendant's prior firearms possession, is a factor that can indicate a “heightened

  possibility of a surprise attack”); United States v. Waters, 883 F.3d 1022, 1025-26 (8th Cir. 2018)

  (per curiam) (upholding protective sweep notwithstanding the defendant's fiancée's statement to

  investigating officers that the defendant was the only person inside the residence).

          That Hurley was arrested at or near her door does not invalidate the reasons for the sweep.

  Even with officers outside the home, they still faced potential danger from someone within the

  residence. Specifically in United States v. Alatorre, 863 F.3d 810, 812 (8th Cir. 2017), the Eighth


                                                  17
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 18 of 21 PageID #: 112




  Circuit upheld a protective sweep just like the one at Hurley’s Residence. In Alatorre, the

  defendant was arrested after coming to the front door. Id. at 812. He was handcuffed and then

  moved to the front porch prior to the protective sweep. Id. The Eighth Circuit held that the

  protective sweep was permissible, recognizing that many circuits have upheld protective sweeps

  of buildings when an arrest occurs outside the building. Id. at 814 (citing, e.g., United State v.

  Cavely, 318 F.3d 987 (10th Cir. 2003) (arrest outside rear door of residence); United States v.

  Hoyos, 892 F.2d 1387 (9th Cir. 1989) (overruled on other grounds by United States v. Ruiz, 257

  F.3d 1030, 1032 (9th Cir. 2001) (en banc)); United States v. Davis, 471 F.3d 938 (8th Cir. 2006)

  (arrest outside a barn)). Like in these cases, the officers’ presence on the front porch did not

  insulate them from the potential danger from inside the residence. As the Alatorre Court

  recognized, the “[p]rotection of officers conducting an arrest near a defendant’s home is a priority

  recognized by our courts.” Id.

          "Ordinarily, the arrest of a person outside of a residence does not justify a warrantless

   search of the residence itself." United States v. DeBuse, 289 F.3d 1072, 1074 (8th Cir. 2002). An

   exception to this rule, however, allows law enforcement to enter the residence to retrieve clothing

   for an arrestee. Id. (citing United States v. Gwinn, 219 F.3d 326, 333 (4th Cir. 2000)).    Courts

   that have applied the “clothing exception” have done so using the exigent circumstances

   exception to the warrant requirement. See, e.g., United States v. Reid, 769 F.3d 990, 992-93 (8th

   Cir. 2014); DeBuse, 289 F.3d at 1074; United States v. Wilson, 306 F.3d 231, 241 (5th Cir. 2002)

   (overruled on other grounds) (recognizing a duty to obtain clothing when the defendant was

   arrested wearing only boxer shorts); Gwinn, 219 F.3d at 333 (holding “an officer is authorized to


                                                  18
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 19 of 21 PageID #: 113




  take reasonable steps to address the safety of the arrestee and that the arrestee’s partially clothed

  status may constitute an exigency justifying the officer’s temporary reentry into the arrestee’s

  home to retrieve clothes reasonably calculated to lessen the risk of injury to the defendant”);

  United States v. Butler, 980 F.2d 619, 621 (10th Cir. 1992); United States v. DiStefano, 555

  F.2d 1094, 1101 (2d Cir. 1977) (“The officers had a duty to find clothing for [the defendant] to

  wear or to permit her to do so.”).

         There are a number of circuit court opinions which address the question of providing an

  arrestee with clothing before being transported, and the admissibility of evidence found while

  retrieving the arrestee’s clothes. The Second Circuit, in United States v. Di Stefano, found that

  “[t]he officers had a duty to find clothing for Sally [defendant] to wear or to permit her to do so.”

  555 F.2d 1094, 1101 (2nd Cir. 1977). The DiStefano court went on to hold that the seizure of

  evidence found in the defendant’s closet was lawful, as it was in plain sight once the defendant

  had opened the closet door in order to dress herself. Id. The Tenth Circuit reached a similar result

  in United States v. Butler, finding that guns seized from defendant’s residence were lawfully

  admitted into evidence, as the officers acted out of concern for the defendant in taking him into

  the residence to obtain shoes. 980 F.2d 619, 622 (10th Cir. 1992). The Fourth Circuit also upheld

  the seizure of a firearm, located by officer’s who had entered the arrestee’s house to obtain boots

  and a shirt for the arrestee. In United States v. Gwinn, 219 F.3d 326, 333 (4th Cir. 2000), the court

  specifically stated that “an officer is authorized to take reasonable steps to address the safety of

  the arrestee and that the arrestee’s partially clothed status may constitute an exigency justifying

  the officer’s temporary reentry into the arrestee’s home to retrieve clothes reasonably calculated


                                                  19
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 20 of 21 PageID #: 114




   to lessen the risk of injury to the defendant.” Id. The Fifth Circuit provided a thorough analysis

   of the issue, and held that “the potential of a personal safety hazard to the

   arrestee places a duty on law enforcement officers to obtain appropriate clothing.” United States

   v. Wilson, 306 F.3d 231, 241 (5th Cir. 2002); see also United States v. Clay, 408 F.3d 214, 218

   (5th Cir. 2005) (reaching same result in case of a parolee).

            An officer may enter an arrestee’s residence, or a specific room of that residence, in order

  to locate clothing for an arrestee, where such clothing is required for the defendant’s health or

  safety.    The team leader of the arrest team was an experienced entry team member and it is

  understandable that he would not allow a team member to retrieve clothing bedroom until the

  residence had been cleared and they knew it was safe.

             An officer may, however, accompany an arrestee into her residence to obtain clothing or

   identification. "Even absent an affirmative indication that the arrestee might have a weapon

   available or might attempt to escape, the arresting officer has authority to maintain custody over

   the arrestee and to remain literally at [the arrestee's] elbow at all times." Id. (citation omitted);

   accord Washington v. Chrisman, 455 U.S. 1, 6—7 (1982)             [I]t is not unreasonable under the

   Fourth Amendment for a police officer, as a matter of routine, to monitor the movements of an

   arrested person, as his judgment dictates, following the arrest.") .

             When the officers arrested Hurley at her residence, it was not a surprise that she was

   wearing pajamas as the arrest occurred at 6:50 am. She knew she was going to be booked on the

   warrant and asked for clothes. The officers were either going to get her clothes or accompany

   her into her residence to change into clothes. If they were going to escort her into the residence,


                                                    20
Case: 4:19-cr-00488-SRC-JMB Doc. #: 56 Filed: 09/11/20 Page: 21 of 21 PageID #: 115




  they would be entitled to enter the residence immediately before or with Hurley. The purpose of

  the escort would be to ensure that there were no other individuals or weapons in the bedroom

  when she changed clothes. Debuse, 289 F.3d at 1074—75 (holding that where the defendant

  "chose to reenter his house simply for his own convenience [a]llowing reentry on the condition

  that the officers accompany him was reasonable").

           For the foregoing reasons, the protective sweep and seizure of evidence in plain view was

  reasonable and supported by the clothing exception.

     IV.      CONCLUSION

           For the reasons stated herein, the motion to suppress should be denied.

                                                        Respectfully submitted,

                                                        JEFFREY B. JENSEN
                                                        United States Attorney

                                                        /s/ Thomas J. Mehan
                                                        THOMAS J. MEHAN, #28958MO
                                                        Assistant United States Attorney


                                   CERTIFICATE OF SERVICE

          The above signed hereby certifies that a copy of the above was served via this Court’s
  electronic filing system upon counsel of record on September 11, 2020.


                                                        /s/ Thomas J. Mehan
                                                        THOMAS J. MEHAN, #28958MO
                                                        Assistant United States Attorney




                                                  21
